MARSHALL C. WISEHEART, Circuit Judge.
This is an appeal by the defendant below from an adverse judgment entered against it in the small claims court, in and for Dade County.
*117The parties .will be referred to as they appeared in the court below; plaintiff is appellee here and defendant is appellant.
Plaintiff sued the defendant because a patented device did not function in a manner which he desired, and claimed that the device was wholly worthless. The record clearly shows that this device is patented, and that the plaintiff’s unit, hundreds of others like it made by the same manufacturer, and numerous competing units, all function alike and that the plaintiff’s unit was fit for and performed the purpose for which it was intended. 77 C.J.S. 1182.
The plaintiff proved only that he was dissatisfied — he did not prove that there was a breach of warranty either express or implied by the defendant. In fact, the proof in this case is to the contrary. Neither is there any proof whatever as to damages. The plaintiff’s own testimony shows that the equipment functioned properly and was not wholly worthless.
The court below was in error in granting a judgment in favor of the plaintiff. It should have entered a judgment for the defendant.
The judgment of the court below is therefore reversed with instructions to enter judgment for the defendant. Costs of this appeal shall be taxed against the plaintiff-appellee.